Citation Nr: 0212370	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  01-08 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to the assignment of a disability rating in 
excess of 10 percent for service-connected paranoid 
schizophrenic reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


REMAND

The veteran reportedly served on active duty from February 
1943 to December 1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2001, a 
statement of the case was issued in August 2001, and a 
substantive appeal (a VA Form 9, Appeal to the Board of 
Veterans' Appeals) was received in October 2001.

A review of the record reveals that the veteran marked his VA 
Form 9 to indicate his desire for a hearing before a member 
of the Board at a local VA office (Travel Board hearing).  
However, there is no indication from the claims file that the 
veteran withdrew his request for a Travel Board hearing, was 
ever scheduled for a Travel Board hearing, or that he failed 
to appear for such a hearing if one had been scheduled.  

Accordingly, the case must be remanded to the RO for the 
following action:

The veteran's case should be placed on 
the list of those appeals awaiting a 
Travel Board hearing.  After the hearing 
is conducted, or if the veteran cancels 
the hearing request or otherwise fails to 
report for a scheduled hearing, the case 
should be returned to the Board.  A copy 
of the notice letter should be included 
in the claims file.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



